Citation Nr: 0636778	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-18 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for a back disorder to 
include whether new and material evidence has been received 
to reopen the claim.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1976 to 
December 1980.  

This matter originally came before the Board of Veteran's 
Appeals (Board) on appeal from an August 2003 RO rating 
decision that inter alia denied the veteran's petition to 
reopen a previously-denied claim for service connection for a 
back disorder, to include: scoliosis; thoracic and lumbar 
spine disorders; herniated discs cervical spine C5-6, and 
herniated discs lumbar spine L4-5 and L5-S1 with radicular 
symptoms.  

The veteran's Notice of Disagreement (NOD) and substantive 
appeal cited all the claims denied in the August 2003 rating 
decision.  However, in April 2005 she notified VA, through 
her service representative, that she had decided to withdraw 
her appeal in regard to all issues except that identified 
above.  

The veteran requested a hearing before the Board in 
conjunction with her appeal, but failed without good cause to 
appear for a hearing scheduled before the Board in 
Washington, DC, in May 2006.  Her request for hearing is 
accordingly deemed to be withdrawn.  

The Board's decision reopening the claim for service 
connection is set forth below.  The underlying matter of 
service connection, on the merits, is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the veteran when further action, on her 
part, is required.  



FINDINGS OF FACT

1.  All notification and adjudication action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for a back disorder has been accomplished.  

2.  Service connection for a back disorder was previously 
denied on the merits by unappealed rating decisions in 
December 1983 and July 1989.  

3.  A previous petition to reopen the claim was denied by a 
rating decision in February 1993, and by a subsequent Board 
decision in December 1996.  

4.  Most recently, in June 2000, the RO denied a petition to 
reopen the claim for service connection for a back disorder 
based on a finding that new and material evidence had not 
been received in support of the petition.  

5.  The evidence received since the June 2000 rating decision 
is not cumulative and redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate a claim for service connection for 
a back disorder, and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSIONS OF LAW

1.  The RO's denials in December 1983, July 1989, February 
1993, and June 2000 are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  As evidence received since June 2000 is new and material, 
the criteria for reopening a claim for service connection for 
back disorder are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the petition to reopen, 
the Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.  



II.  Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In a December 1983 rating decision, the RO service connection 
for scoliosis of the thoracic and lumbar spine.  The veteran 
was notified of the decision but did not appeal.  

In July 1989, the RO readjudicated entitlement to service 
connection for a back disability and denied the claim on the 
merits.  The veteran filed an NOD but did not subsequently 
file a substantive appeal.  

As the veteran did not appeal the December 1983 or July 1989 
rating decisions, those decisions are final as to the 
evidence then of record, and are not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

In a February 1993 rating decision, the RO denied the 
veteran's petition to reopen a claim for service connection 
for a back disorder, based on the RO's finding that new and 
material evidence had not been received.  The Board reviewed 
the claim and found in a December 1996 decision that new and 
material had not been received.  

The Board's decision of December 1996 is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.  

Most recently, the RO issued a rating decision in June 2000 
that denied the veteran's petition to reopen a claim for a 
back condition, to include: scoliosis of the thoracic and 
lumbar spine; herniated disc cervical spine C5-6; herniated 
discs lumbar spine L4-5 and L5-S1; and, radicular symptoms.  
The veteran did not appeal.  

As the veteran did not appeal the June 2000 RO rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 
20.1103.  
 
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
June 2003.  Regarding petitions to reopen filed on or after 
August 29, 2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence associated with the claims file since the June 
2000 rating decision includes a December 2004 letter from Dr. 
A.P., the veteran's chiropractor, asserting that the 
veteran's scoliosis preexisted military service and was 
permanently aggravated by injuries incurred during that 
service.  This opinion was based on Dr. A.P.'s review of the 
veteran's service medical records and post-discharge medical 
records.  

The Board notes that the evidence previously of record 
included a June 1993 opinion by chiropractor Dr. L.M.S., 
which the Board's decision in December 1996 found to be 
inadequate because it appeared to have been based solely on 
the veteran's reported history.  

In contrast, the new letter by Dr. A.P. cites specific items 
from service and post-service medical records to argue that 
the veteran's condition deteriorated during service beyond 
the normal progress of the disease.  The Board accordingly 
finds that Dr. A.P.'s letter is not cumulative or redundant 
of the evidence previously reviewed.  

The Board also finds that the newly received evidence is 
material to the issue of service connection.  With the letter 
from Dr. A.P., the veteran has presented a prima facie case 
of entitlement to service connection for a disability that 
preexisted service and was permanently aggravated during 
service.  As such, this evidence relates to an unestablished 
fact need to substantiate the claim, and, because it 
addresses nexus-an essential element of the claim-raises a 
reasonable possibility of substantiating the claim.  

Based on the analysis above, the Board finds that new and 
material evidence has been received, and the claim for 
service connection is reopened.  



ORDER

As new and material evidence to reopen a claim for service 
connection for a back disorder has been received, the appeal 
to this extent is allowed subject to further action as 
discussed hereinbelow.  



REMAND

The Board finds that additional RO action on the claim for 
service connection, on the merits, is warranted.  

As noted, the veteran has presented a prima facie case of 
service connection for back disorder, based on scoliosis that 
preexisted service and was permanently aggravated by injuries 
during service.  

The most probative evidence in support of the veteran's claim 
is a December 2004 letter from Dr. A.P., the veteran's 
chiropractor.  As the Board noted in its December 1996 
decision, while the Board does not call the competence of a 
licensed chiropractor into question, the fact remains that a 
licensed chiropractor's opinion does not bear as much 
probative weight as would the same opinion by a licensed 
medical doctor.  

Accordingly, the RO should arrange for the appellant to 
undergo VA examination(s) by orthopedic and neurological 
disorder specialist(s) at an appropriate VA medical facility 
in order to obtain a definitive medical opinion as to whether 
the veteran's preexisting scoliosis was permanently 
aggravated during military service, and, if so, what the 
current manifestations of that aggravation are.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to her by the pertinent 
VA medical facility at which the examination is to take 
place.  

The actions identified herein are consistent with the duties 
imposed by the VCAA; however, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide sufficient information, and if 
necessary, signed authorization, to 
enable VA to obtain any additional 
evidence pertaining to the claim.  The RO 
should advise the veteran of the 
respective duties of VA and the claimant 
to provide evidence, and should ask the 
veteran to submit all pertinent evidence 
in her possession that is not already of 
record.  

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  The veteran should be scheduled for 
VA examinations by orthopedic and 
neurological disorder specialists at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physicians designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiners should specifically indicate 
whether the veteran's preexisting 
scoliosis was aggravated during military 
service beyond the natural progress of the 
disease.  

If the examiners determine that the 
veteran's preexisting disorder was 
permanently aggravated by military 
service, the examiners should also 
indicate the current manifestations of 
that aggravation; i.e., the extent to 
which any current disability is due to 
military service versus natural progress 
of the disease or intercurrent causes 
(traumatic injuries after discharge from 
service).  If the examiners cannot express 
such an opinion without resorting to 
speculation, they should so indicate.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be review with 
consideration of all pertinent evidence 
and legal authority, to include 38 C.F.R. 
§ 3.321(b)(1). 

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and her representative an 
appropriate Supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


